﻿23.	 Mr. President, the Tanzanian delegation is very happy to see you preside over the deliberations of the thirty-second session of the United Nations General Assembly. We consider your elevation to the high post of President to be a mark of recognition of your personal qualities and your notable role in the efforts of the United Nations to attain its goals, as well as a recognition of the outstanding role played by your country, Yugoslavia, in mankind's quest for a better, just and more secure world order. We are confident that you will discharge your heavy responsibilities with skill and distinction.
24.	Allow me also to pay a well-deserved tribute to your predecessor, Ambassador Hamilton Shirley Amerasinghe for his remarkable leadership of the thirty-first session.
25.	It is a matter of particular satisfaction to us that two eminent representatives of the non-aligned movement have, in succession, occupied the highest office of our Assembly.
26.	The admission to the United Nations of the Socialist Republic of Viet Nam and the Republic of Djibouti are great landmarks in the history of the United Nations. Their admission comes as the culmination of long struggles against colonial and imperialist domination in their respective territories, struggles with which the United Nations was closely identified.
27.	The independence of Djibouti and its subsequent membership in both the Organization of African Unity and the United Nations constitute yet another victory in the rapid process of the liquidation of colonialism in Africa.
28.	The presence in our midst of the Socialist Republic of Viet Nam is in many ways a source of special satisfaction. Viet Nam's legendary struggle against foreign domination and imperialist aggression and its triumph against incredible odds will always be considered one of the most brilliant and inspiring chapters of man's resistance to domination and injustice. There is no doubt that Viet Nam's rich experience in the struggle for national liberation and the defence of freedom will be an invaluable asset to our Organization. The Tanzanian delegation is privileged to have sponsored the membership of both Djibouti and the Socialist Republic of Viet Nam in the United Nations and we look forward to an era of close co-operation with their respective delegations.
29.	In his report on the work of the United Nations over the past year the Secretary-General has been as frank as his sense of realism has permitted. Hopes that 1977 might see a more earnest search for international peace were short-lived. The list of global problems this year is intimidating for, while old problems continue to elude solutions and threaten to worsen, new ones, no less grave and equally pressing, have cropped up.
30.	The problems of the Middle East, southern Africa, Cyprus and Korea, some of which are as old as the United Nations itself, have almost become part of our normal life. The prospects for disarmament are rendered ludicrous by the inconsistency between sanctimonious rhetoric and the feverish pursuit of nuclear-weapons superiority. Large populations suffer mass starvation while a few wallow in crass, conspicuous consumption. We witness a deteriorating human environment and the threat of conflicts spilling on to the oceans. All these problems are still on the waiting list for solution, while others join and lengthen the queue.
31.	Whether we admit it or not, the world is today engulfed in forebodings of a great upheaval. No amount of dramatization is enough to describe the perilous nature of the circumstances in which we exist today. The behaviour man displays in this situation through action and inaction simply defies comprehension.
32.	Yet in reality it is not so much the absence of solutions to these problems as the lack of will to apply the solutions to the problems that is responsible for their continued existence. This situation is both a cause of frustration and a basis for hope. It is a cause of frustration because the human mind is and has proved itself ingenious enough to be able to solve the most complex problems if man decides so to do. It is a basis for hope because we continue to believe that man's instinct for survival, if not his desire for life, has not disappeared and that one day he will act to prevent his extinction.
33.	It is, for example, this lack of will that constitutes a stumbling-block to the creation of a new international economic order. The way in which the Conference on International Economic Co-operation ended in Paris this year and the subsequent assessment exercise at the resumed thirty-first session of the United Nations General Assembly demonstrated that.
34.	No one who is honest with himself can today deny the fact that the current international economic situation is in a state of crisis. Nobody, therefore, can pretend that far- reaching changes are not called for if that trend is to be reversed.
35.	The Declaration and Programme of Action adopted at the sixth special session of the General Assembly in 1974  and 3202  were the first collective attempt by the international community towards the establishment of a new international economic order. The seventh special session of the General Assembly on development and international economic co-operation, which followed in September 1975, adopted concrete guidelines for further negotiations intended to lead to the establishment of a new partnership between the developed and the developing countries. So the framework for the solution of the problems of which we are at present seized has already been laid down. The Declaration and Programme of Action on the Establishment of a New International Economic Order, the Charter of Economic Rights and Duties of States and the resolutions of the seventh special session on development and international economic co-operation together constitute the foundation for a new type of relationship among nations based on sovereign equality, justice and interdependence.
36.	To suggest, therefore, at this stage that the solution to world economic problems should be more charity— euphemistically called "aid"— for the developing countries, in whatever form the suggestion is presented, is simply to side-track the central issue.
37.	The events which followed the seventh special session revealed a persistent lack of political will, particularly on the part of some Western developed countries, to translate the decisions taken at that session into practical action. It was that lack of political will for change which prevented the fourth session of UNCTAD, held in Nairobi, from taking definitive decisions on the crucial issues related to the debt problems of the developing countries, the Integrated Programme for Commodities and the common fund. The UNCTAD Negotiating Conference on a Common Fund under the Integrated Programme for Commodities, held in Geneva in March of this year, broke down without agreement-again because of the negative attitude displayed by some Western developed countries.
38.	For example, the Integrated Programme for Commodities, one of the major reforms being proposed for international trade on commodities, seeks to ensure stable prices for the primary commodities and raw materials exported by the developing countries. Stable prices would also ensure reasonable security of supplies, which is obviously of benefit to the consumers, mainly the developed countries. The Programme is being criticized by certain developed countries for interfering with so-called market forces. Yet those very countries which talk about free trade and market forces are the same countries which, first, determine the terms of trade and, secondly, continuously interfere with the so-called market forces by imposing a multiplicity of barriers, tariff and non-tariff, to the importation of both primary commodities and processed goods from the developing countries.
39.	This same resistance to structural changes in the world economy also dominated the Paris Conference on International Economic Co-operation, which went on for more than 18 months. The developed countries were interested mainly in discussing how aid could be given to the underprivileged, while the developing countries were interested in fundamental structural changes that would in concrete terms eliminate the very root-causes which led to the condition of being underprivileged.
40.	One of the timely opportunities for rectifying economic inequality in the world is presented by the on-going negotiations on the future international legal regime of the oceans. The Third United Nations Conference on the Law of the Sea is taking place to enable the world community to make a critical choice between, on the one hand, perpetuating a legal regime of privilege for a few, with all the social and political consequences we know will surely follow, and, on the other, establishing a just and more progressive legal order.
41.	It is a matter for profound regret that those who already have on land more than they deserve are waging the most desperate fight to get everything possible out of the oceans in complete disregard of the rights and interests of the "have-nots". If the developed countries were sincere in their sympathy and their desire to improve the lot of the masses in the developing countries, they would seize this opportunity, for example, to place the international resources of the sea-bed at the disposal of a world authority that would manage and distribute the benefits, primarily to assist the developing countries. That act would not really involve any sacrifice. Unfortunately, the developed countries are prepared neither to do without that wealth nor even to share it equitably. So eager, in fact, are they to add it to their possessions that they are even threatening to seize it and frustrate all the efforts of the Conference in general, In the negotiations Tanzania will continue to stand for justice and equality, for the success of that Conference will be measured not merely by the conclusion of a convention, but by what that convention stands for.
42.	It is the desire of the developing countries that changes in the economic relationships between the rich and poor be brought about smoothly and through dialogue. This desire has been amply demonstrated in recent negotiations. But it can be fulfilled only if it is met with similar political will on the part of the developed countries. Unfortunately, most developed countries have not demonstrated such will in concrete terms. The developing countries have displayed a great deal of patience in their negotiations with the developed countries, but that patience is not limitless. The time may come when the very concept of seeking international collaboration on world economic reforms will be questioned. The consequences of such a situation may be too great, but unless positive action is taken now the world may have to face such consequences.
43.	As my President stated in an address during his recent state visit to the United States:
"Confrontation is not a desired strategy of the weak; but if reason, justice and dialogue all fail to bring the international changes needed to win the war against world poverty, then economic conflict is bound to follow....
"The roots of OPEC", he pointed out, "were nourished by decades of gross price-fixing by major oil companies."
44.	The choice between dialogue and confrontation lies with those developed countries which continue to disregard the demands of the majority of the members of the international community for structural changes in economic relations between the developed and the developing countries. As my President stated on another occasion:
"Dialogue or confrontation will depend upon whether the rich will recognize that the poor have a right to economic independence and will then seriously embark on the process of establishing a new relationship between the rich and the poor."
45.	On the question of disarmament we concur completely with the Secretary-General when he states that what we claim to have managed to realize as steps towards disarmament so far are, in truth, not disarmament steps at all. If we are serious about disarming, we must stop vacillating and instead proceed straight to the destruction and prohibition or further production of the most destructive weapons-the nuclear weapons and other weapons of mass destruction. Any excuse today only breeds in a vicious circle another excuse tomorrow.
46.	Efforts designed to move the Middle East conflict from the present stage of a precarious "no war, no peace" situation to a just and lasting peace in the area continue to be frustrated by Israel's continued intransigence. This is clearly manifested in Israel's consolidation of illegal settlements in occupied Arab territories, its addition of new settlements in flagrant violation of international law and in defiance of world opinion, and its persistent refusal to recognize the national rights of the Palestinian people.
47.	My Government's position on this question is unequivocal. Israel must withdraw from all the territories occupied as a result of the 1967 war. The national rights of the Palestinian people must be respected. These are basic prerequisites to a just and lasting peace which will guarantee the independence and security of all the States in the area. And may I add that there can be no meaningful solution if the authentic representative of the Palestinian people—the Palestine Liberation Organization-is not allowed to take part in the negotiating process aimed at resolving the conflict.
48.	The unity and territorial integrity of the Republic of the Comoros continue to be violated through French occupation of Mayotte. It is a matter of profound concern to my Government that this situation continues despite United Nations resolutions and the efforts of the Organization of African Unity. We reiterate our call on the Government of France to respect the Comoros' unity, territorial integrity and sovereignty.
49.	The non-aligned island of Cyprus continues to struggle for its territorial integrity and sovereignty against both internal and external odds. We continue to hope that the implications of the threats to that island will soon be realized and the necessary solution found. The United Nations resolutions on the question cry out for immediate implementation.
50.	The legitimate goal of the Korean people for national reunification continues to be frustrated by foreign interference as evidenced by the continued presence of foreign troops in South Korea. Such interference, besides serving as a stumbling block to the reunification of the Korean nation, exacerbates tension in the area. An immediate end must be put to such interference.
51.	Allow me, before turning to the issue of southern Africa, to allude briefly to a recent event of important significance. I am referring to the signing of the United States-Panama treaties on the Panama Canal. My country, which, in concert with other non-aligned countries, has consistently supported the legitimate struggle of the Panamanian people for the recovery of sovereignty over the Canal, could not but welcome this development. It is a victory for the Panamanian people. But above all it is a victory for reason and justice.
52.	The question of peace, freedom and independence for Zimbabwe and Namibia, and the enjoyment of equal human and political rights in the Republic of South Africa is not, for Tanzania and for Africa as a whole, a subject detached for academic debate. It is a subject which affects us directly as free and independent States. It affects our very existence as it does affect our developmental efforts.
53.	Since this Assembly met last year, there have been significant developments in the area. The armed struggle has been intensified both in Zimbabwe and in Namibia, while the resistance of the African people in South Africa has been more sharply pronounced. There has also been an intensification of the international support for and solidarity with the struggling people of southern Africa as evidenced by the Maputo International Conference in Support of the Peoples of Zimbabwe and Namibia, and the Lagos World Conference for Action against Apartheid.
54.	But parallel to these developments, there have been some initiatives taken by some Western Powers aimed at finding a negotiated solution to the burning issues of both Zimbabwe and Namibia. We assume that these initiatives have been taken in the knowledge that the present situation constitutes a threat to international peace and security, and that the authors of the initiative are now willing and prepared to contribute effectively to the resolution of the conflict by bringing to an end the tyranny and injustice that prevails in southern Africa.
55.	If our premise is correct, then we in Tanzania cannot but welcome such moves. For we have always contended and stated quite categorically that the situation prevailing in southern Africa is the direct result of the actions, and is the creation, of the Western Powers. We have used every forum to state this fact. For is it any longer arguable that both the rebel regime of Ian Smith in Rhodesia and the apartheid and racist regime of John Vorster in South Africa have maintained their intransigence and defied international public opinion and pressures because of the direct and indirect support which they have been receiving from some of the Western Powers? Is it any longer debatable that denied this Western support both regimes would long since have collapsed? The white minority regimes in southern Africa have survived pressures, not because of some internal magic, but because some Western Powers have been giving them direct or indirect political, economic and military support all these years.
56.	It is, therefore, logical to assume that those Western countries which are involved in taking initiatives, be it in
Zimbabwe or Namibia, are now prepared to follow their moves to their logical conclusion—namely, first and foremost, to deny the racist regimes the crucial support on which these regimes have relied in the past and continue to do so now.
57.	And above all, these countries must also be prepared to take, in concert with the rest of the international community, both within the United Nations and outside, such measures as would effectively bring further pressure to bear on the racist and colonialist regimes. These include effective measures in the Security Council to ensure compliance with United Nations decisions. If this willingness is still not forthcoming-that is to say, if the Western Powers concerned continue to shield these regimes from the effective measures demanded by the international community—then these Powers would certainly have seriously further eroded their own credibility. It is with this background that Tanzania views the recent Anglo-American proposals on Zimbabwe and the initiative of the five Western members of the Security Council in respect to Namibia.
58.	In Zimbabwe, the African people have been waging an armed struggle against the rebel regime of Ian Smith ever since 1965 when Smith illegally and unilaterally declared Rhodesia independent and instituted a reign of terror and repression with regard to the African people. The United Nations, for its part, has imposed and maintained sanctions against that regime ever since 1966. These sanctions have been openly violated by South Africa and indirectly violated by many Western Powers. Petrol and petroleum products, as well as other goods and commodities, have continued to reach Rhodesia.
59.	In spite of all these odds, the African freedom fighters have continued to intensify the armed struggle and to gain great victories on the battlefield. The stage has now been reached where the initiative is in the hands of the freedom fighters and total victory is certain.
60.	On our part, we have given, and we continue to give, whatever assistance we can to the nationalists and to the freedom fighters so that they can effectively wage that struggle.
61.	But we have always maintained, and we continue to maintain, that an armed struggle is necessary only if it is the last resort for achieving the objective of freedom and independence in any colonial territory. For we are only too painfully aware of the costs of an armed struggle. The nationalists who fight and die, and those countries which support them, would not opt for armed struggle if the objective could be realized by means other than war. Very regrettably, all other means to achieve that objective in Zimbabwe, as the whole international community is aware, have so far failed.
62.	Recently, the Governments of the United Kingdom and of the United States of America have put forward the Anglo-American proposals with the declared objective of attaining a negotiated settlement in Zimbabwe on the basis of majority rule. In the view of the Tanzania delegation, the Anglo-American proposals do not offer a solution to the Rhodesian problem. They do, however, form a sufficient basis for further negotiations, and it is with this understanding that we have welcomed Security Council resolution 415 (1977) concerning the appointment of the Secretary-General's representative.
63.	Clearly, however, until negotiations have been conducted and agreement on the genuine independence of Zimbabwe has been reached, the armed struggle in Zimbabwe and the pressures against Rhodesia by the international community must not only continue, but should be intensified and be more effectively executed and implemented. In this connexion, it is essential that the United Nations should now devise means of compelling the South African regime to implement fully the sanctions against Rhodesia. A heavy responsibility lies with those Western countries which maintain economic and other relations with the South African regime.
64.	There is one disturbing tendency in respect of the attitude of some Western countries, in particular those involved in the current initiatives. This element is especially manifested with regard to the question of Zimbabwe. This is their excessive- indeed almost obsessive—preoccupation with the rights of the white minority. Need we stress that what is really at issue is not the rights of minorities but the flagrant denial of the rights of the African majority.
65.	A genuine solution to the problem of Zimbabwe does not lie in attempts to safeguard the privileges of the white minority. It clearly rests on the achievement of a genuine freedom and independence where all citizens, irrespective of race, colour or creed, will be treated as equals and would equally contribute to the development of their country. To overemphasize the rights of the white minority is to ignore the reality in Zimbabwe. It is to evade the fundamental challenge. For the issue is not the rights of the white minority but the rights of all Zimbabweans. We must stop making a cause celebre of those who through all these years have arrogantly defied the United Nations and ruthlessly oppressed the African people.
66.	With regard to the situation in Namibia, Tanzania has noted with close interest the initiative of the five Western members of the Security Council to help bring about majority rule to Namibia. I believe, however, it is too early at this stage, to render- substantive judgement on this initiative.
67.	But there are certain basic and known facts which should not be overshadowed or ignored in whatever initiatives are undertaken by the five Western countries with regard to Namibia.
68.	Namibia is a United Nations Territory. In addition to its illegal occupation of the Territory, the South African regime has implanted in Namibia its abhorrent policy of apartheid.
69.	The General Assembly, the Security Council and the United Nations Council for Namibia have adopted various resolutions calling on the South African regime to terminate its illegal occupation of the Territory, but to no avail. On the contrary, the regime has brought in more troops to consolidate its occupation of the Territory. It has intensified its oppression and repression of the Namibian people, and the situation has gone from bad to worse.
70.	Several members of the South West Africa Peoples Organization have been arrested on framed-up charges. Others have been detained or imprisoned in South African jails. Many continue to flee from Namibia to safety in neighbouring countries.
71.	What we have said for Rhodesia is also true for Namibia. South Africa has been able to defy all United Nations actions and international pressures because of the support it receives from Western Powers, principally from the five Western Powers which are now engaged in the current initiatives. These five, together with several other countries in the Western camp, have been responsible through their support to South Africa, for South Africa's refusal to comply with the decisions and resolutions of the United Nations as regards Namibia. It is thus imperative to stress that these Powers have; a particular responsibility for ensuring that South Africa complies with the decisions of the United Nations, in particular, Security Council resolution 385(1976) on Namibia. It is equally relevant to 'emphasize that they should in the future refrain from shielding South Africa in the Security Council.
72.	As regards the Republic of South Africa itself, we see the situation changing for the worse rather than improving. Since June 1976, when the international community was once again brutally reminded of the meaning of apartheid by the wanton massacres of Soweto, the South African regime has intensified its reign of terror. Schoolchildren and innocent people are being arrested, detained and killed. Steve Biko is but the latest well-known victim of apartheid. Yet Biko's death does not tell the full story about apartheid and its victims. For hundreds have died and their names and their numbers will never be known by the international community.
73.	When apartheid has been condemned by the whole international community as a crime against humanity, why does it continue to exist? Once again the answer must be found in the actions of those nations whose attitude and, in particular, their economic relations with South Africa, have placed priority on profits from investments over the lives of the victims of apartheid
74.	Let me also stress that the perpetrators of apartheid will not be induced to change their attitudes or their system by the application of half measures. They will not change because of the verbal condemnations of their system by the Western countries. They will change only when the major Western countries cease completely all economic and military relations with the South African regime. Any collaboration with that regime means only one thing. It means the strengthening of the regime and the intensification of terror against the non-white populations. The most appropriate course of action that the Western countries can take, even at this late hour, is to impose a total arms embargo and an economic boycott of the South African regime. A mandatory arms embargo under Chapter VII of the United Nations Charter is long overdue. The partners to
South African economic prosperity should not be enraged by accusations of hypocrisy if on the one hand they condemn apartheid and on the other they refuse to support the adoption and enforcement of political, economic and military pressures against apartheid by the international community.
75.	Each session of this Assembly marks lost time in arresting various dangerous trends in the world. But it also offers a new opportunity to strengthen our resolution. Our people want peace, prosperity and security. These aspirations are the linchpins of the Charter of our Organization, and our people look to the United Nations to promote them.
76.	We have both the means and the capacity to solve the problems of peace, prosperity and security. All that is asked of us is that we summon the will to address them, sustain the courage to persevere on the course, and stretch the flexibility to adjust to changing perspectives. Before us, as individual leaders and individual countries, lies the challenge of problems, the honour of participation in the solution of these problems, the excitement of struggle, the promise of co-operation and the safety of success.
77.	I pledge our delegation's firm commitment to the cases of forging a stronger United Nations family, on this, our one earth.
 


